UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
ASSOCIATION OF FLIGHT         )
ATTENDANTS-CWA, et al.,        )
                               )
     Plaintiffs,               )
                               )
     v.                        )    Civil Action No. 08-2009 (RWR)
                               )
DELTA AIR LINES, INC.,        )
                               )
     Defendant.                )
______________________________)
                               )
INTERNATIONAL ASSOCIATION OF )
MACHINISTS AND AEROSPACE      )
WORKERS, AFL-CIO, et al.,      )
                               )
     Plaintiffs,               )
                               )
     v.                        )    Civil Action No. 08-2114 (RWR)
                               )
DELTA AIR LINES, INC.,        )
                               )
     Defendant.                )
______________________________)

                   MEMORANDUM OPINION AND ORDER

     Various plaintiffs bring claims in these two actions under

the Railway Labor Act (“RLA”), 45 U.S.C. § 152, alleging that

efforts by defendant Delta Air Lines, Inc. (“Delta”) to initiate

a seniority integration process to combine various pre-merger

Northwest Airlines, Inc. (“Northwest”) and Delta employees

constituted unlawful interference with those employees’ rights to

choose their own representatives and to organize and bargain

collectively.   Delta has moved to dismiss both actions under

Federal Rule of Civil Procedure 12(b)(1) for lack of subject
                                  -2-

matter jurisdiction, arguing that the plaintiffs’ claims amount

to representation disputes within the exclusive jurisdiction of

the National Mediation Board (“NMB” or “the Board”).    Because the

actions present no dispute over the representation of the

relevant employees, the defendant’s motions to dismiss will be

denied.1

                           BACKGROUND

     Plaintiffs Association of Flight Attendants-CWA (“AFA”) and

the International Association of Machinists and Aerospace

Workers, AFL-CIO (“IAM”) are labor unions.   When these actions

were filed, AFA and IAM served as the certified bargaining

representatives respectively for Northwest flight attendants and

various Northwest employee crafts and classes.   (AFA Am. Compl.

¶¶ 4, 11; IAM Compl. ¶¶ 4; 11.)    Plaintiff District Lodge 143 is

an organization affiliated with IAM that administered the



     1
          Plaintiffs also allege that Delta’s efforts were
premature and violated Public Law 110-161, Division K, Title I
§ 117. (See Am. Compl. ¶¶ 32-37.) Delta argues that the statute
creates no private cause of action. An alleged “violation of a
federal statute alone is inadequate to support a private cause of
action.” Tax Analysts v. I.R.S., 214 F.3d 179, 185 (D.C. Cir.
2000). While “courts may infer [a private cause of action] from
the language or structure of a statute or the circumstances of
its enactment[,]” id., the plaintiffs point to no authority
reflecting that this statute creates a private right of action or
any language or legislative history from which a private remedy
may be inferred. However, because Delta brings its challenge
under Rule 12(b)(1) (lack of subject matter jurisdiction) and not
Rule 12(b)(6) (failure to state a claim), and Delta's
jurisdictional challenge otherwise fails, its motion nevertheless
will be denied.
                                -3-

collective bargaining agreement between IAM and Northwest for the

various IAM-represented employees.    (IAM Compl. ¶ 5.)   Delta’s

relevant employees have not been represented by labor unions.

(AFA Am. Compl. ¶ 11; IAM Compl. ¶ 11.)

     In 2008, Northwest and Delta reached an agreement to merge,

and Delta acquired all of the ownership interests in Northwest

shortly thereafter.   (AFA Am. Compl. ¶¶ 12-13.)   Following the

merger, Delta sent to AFA and District Lodge 143 separate letters

stating its intention to initiate a seniority integration process

that would merge various comparable groups of pre-merger Delta

and pre-merger Northwest employees.    (See AFA Am. Compl., Ex. 1;

Mot. to Dismiss the AFA Am. Compl., Ex. 24.)   Delta established

seniority integration committees whose members included

representatives elected by pre-merger Delta flight attendants,

and representatives of certain other pre-merger Delta employees.

Delta proposed that those representatives meet with

representatives of the pre-merger Northwest employees “for the

purpose of analyzing seniority data and seeking agreement on how

seniority lists should be combined.”   (See AFA Am. Compl. ¶¶ 18,

19; IAM Compl. ¶¶ 19, 20.)

     Plaintiffs allege that Delta’s efforts to initiate a

seniority integration process unlawfully interfered with the

employees’ rights under the RLA to choose their own

representatives and to organize and bargain collectively.    (AFA
                                  -4-

Am. Compl. ¶¶ 25-26, 30-31; IAM Compl. ¶¶ 25-26, 30-31.)     Delta

moves to dismiss the plaintiffs’ actions for lack of subject

matter jurisdiction, claiming that this matter is a

representation dispute over which the NMB has exclusive

jurisdiction.

                           DISCUSSION

     In reviewing a motion to dismiss for lack of subject matter

jurisdiction under Rule 12(b)(1), a court “accepts as true all of

the factual allegations contained in the complaint . . . and may

also consider ‘undisputed facts evidenced in the record.’”

Peter B. v. CIA, 620 F. Supp. 2d 58, 67 (D.D.C. 2009) (quoting

Coal. for Underground Expansion v. Mineta, 333 F.3d 193, 198

(D.C. Cir. 2003)) (internal citation omitted).   The party

claiming subject matter jurisdiction bears the burden of

demonstrating that such jurisdiction exists.    Khadr v. United

States, 529 F.3d 1112, 1115 (D.C. Cir. 2008).    “[P]laintiff’s

factual allegations in the complaint . . . will bear closer

scrutiny in resolving a 12(b)(1) motion than in resolving a

12(b)(6) motion for failure to state a claim.”   Sheppard v. U.S.,

640 F. Supp. 2d 29, 33 (D.D.C. 2009) (internal quotation marks

and internal citation omitted).    Further, a court may consider

materials outside of the pleadings in deciding whether it has

subject matter jurisdiction to hear a case.    Hurt v. Lappin,

Civil Action No. 09-811 (RMC), 2010 WL 3022560, at *2 (D.D.C.
                                 -5-

Aug. 3, 2010) (citing Settles v. U.S. Parole Comm’n, 429 F.3d

1098, 1107 (D.C. Cir. 2005)).

     The RLA establishes the right of airline carrier employees

to “bargain collectively [with the carrier] through

representatives of their own choosing.”   45 U.S.C. § 152, Fourth.

In relevant part, it states that “[t]he majority of any craft or

class of employees shall have the right to determine who shall be

the representative of the craft or class” and the representative

“shall be designated . . . without interference, influence, or

coercion by either party[.]”    45 U.S.C. § 152, Third, Fourth.

Further,

     [i]f any dispute shall arise among a carrier’s
     employees as to who are the representatives of such
     employees . . . , it shall be the duty of the [NMB],
     upon request of either party to the dispute, to
     investigate such dispute and to certify to both
     parties, in writing, the name or names of the
     individuals or organizations that have been designated
     and authorized to represent the employees involved in
     the dispute, and certify the same to the carrier.

45 U.S.C. § 152, Ninth.

     In Switchmen’s Union v. National Mediation Board, 320 U.S.

297, 303 (1943), the Supreme Court held that the NMB’s authority

to resolve representation disputes is exclusive.   “[I]f Congress

had desired to implicate the federal judiciary and to place on

the federal courts the burden of having the final say on any

aspect of the problem, it would have made its desire plain.”      Id.

Thus, “[t]he right of a majority of the employees to choose the
                                -6-

bargaining representative is protected by the NMB’s certification

power under § 2, Ninth, to the exclusion of any concurrent

judicial protection.”   Ass’n of Flight Attendants (AFA), AFL-CIO

v. Delta Air Lines, Inc., 879 F.2d 906, 911 (D.C. Cir. 1989)

(citing Switchmen’s Union, 320 U.S. at 301).

     Whether a case involves a representation dispute “within the

exclusive jurisdiction of [the NMB] depends upon . . . the

substantive cause of action.”   Id. at 915.    A representation

dispute is resolved by “defining the bargaining unit and

determining the employee representative [if any] for collective

bargaining.”   Western Airlines, Inc. v. Int’l Bhd. of Teamsters,

480 U.S. 1301, 1302 (1987).   Employees initiate representation

proceedings by filing an application for investigation of a

representation dispute.   Representation Manual2 (“Manual”)

§ 1.02.   “If employees have not sought [such] ‘investigation’




     2
          The NMB Representation “Manual provides general
procedural guidance to the [NMB’s] staff with respect to the
processing of representation cases[.]” Manual Notice. The
Manual outlines the procedures for filing an application for
investigation of a representation dispute, conducting the NMB’s
investigation, making its single-carrier determination, and
sponsoring representation elections by phone, internet, or mail.
See generally id. The Manual therefore outlines how the NMB
should preside over representation proceedings involving “labor
organization(s) or individual(s) seeking to represent a carrier’s
employees and any incumbent representative[.]” Id. § 1.01-7.
The Manual applies, and the NMB’s authority is triggered, only if
a labor union or individual submits an application for
investigation of a representation dispute. Railway Labor Exec.
Ass’n (RLEA) v. NMB, 29 F.3d 655, 665 (D.C. Cir. 1994).
                                 -7-

. . . , none can be initiated[.]”      Railway Labor Exec. Ass’n

(RLEA) v. NMB, 29 F.3d 655, 662 (D.C. Cir. 1994).      “Congress left

no ambiguity in the language of Section 2, Ninth: the Board may

investigate a representation dispute only upon request of the

employees involved[.]”   Id. at 664 (emphasis in original).

During and after its investigation, the Board retains exclusive

authority to grant, withhold and terminate representation

certifications.    Gen. Comm. v. Missouri-Kansas-Texas R.R. Co.,

320 U.S. 323, 336 (1943).   The Board’s certificate designates a

representative for the purpose of collective bargaining, see

RLEA, 29 F.3d at 662 (quoting Switchmen’s, 320 U.S. at 304), and

the certification survives a merger.     Manual § 19.7 (“Existing

certifications remain in effect until the NMB issues a new

certification or dismissal.”)

     Two findings precede a certification decision by the Board.

First, the Board must make a single carrier determination.

Manual § 19.5.    Section 19.4 of the NMB Representation Manual

provides that “‘[a]ny organization or individual may file an

application, supported by evidence of representation or a showing

of interest . . . seeking a NMB determination that a single

transportation system exists.’”3    In re: Air Line Pilots


     3
          Again, the NMB may make a single-carrier determination
only after receiving an application for investigation of a
representation dispute from a carrier’s employees. RLEA, 29 F.3d
at 664; NMB Representation Manual § 19.5. Absent such an
application, the NMB is without authority to investigate a
                                -8-

Association (ALPA), 36 NMB 36, 50 (2009).   If “a substantial

integration of operations, financial control, and labor and

personnel functions” exists, Burlington N. Santa Fe Ry. Co., 32

NMB 163, 171 (2005), the Board deems the two merged carriers a

single transportation system for representation purposes of the

petitioning craft.   See, e.g., ALPA, 36 NMB at 53 (finding that

post-merger Delta and Northwest operate as a single carrier for

representation purposes as to the craft or class of petitioning

pilots); In re: AFA, 37 NMB 323, 336 (2010) (finding that post-

merger Delta and Northwest “operate as a single transportation

system for representation purposes for the craft or class of

[petitioning] flight attendants”)4; US Airways/America W.

Airlines, 35 NMB 65, 78 (2008) (finding “that [the two carriers]

operate as a single transportation system for representation

purposes for the craft or class of Pilots”); US Airways/America

W. Airlines, 33 NMB 339 (2006) (making the determination as to

stock clerks).   The NMB then “proceed[s] to address the

representation of the . . . craft or class [at issue].”

Manual § 19.6.

     Before issuing a certificate, the Board also analyzes the

results of any representation election among employees.



representation dispute, make a single-carrier determination, or
sponsor a representation election. See RLEA, 29 F.3d at 665.
     4
          See discussion infra at 16 and n.6.
                                  -9-

See 45 U.S.C. § 152, Fourth.     The election is held to determine

whether a majority of employees supports the union seeking

certification.   Id.   The RLA therefore authorizes the Board to

“take a secret ballot of the employees involved, or to utilize

any other appropriate method . . . [to] insure the [employees’]

choice of representatives . . . [is free from the carrier’s]

interference, influence, or coercion[.]”    45 U.S.C. § 152, Ninth.

Having confirmed the majority’s free choice, the NMB may certify

the appropriate representative.    A district court may neither

review such certification nor make a certification itself.    Delta

Airlines, Inc., 879 F.2d at 911.     Indeed, “as soon as [an] action

reveals a representation dispute, the court is required to

dismiss the complaint."    ALPA v. Texas Int’l Airlines, Inc., 656

F.2d 16, 22-24 (2nd Cir. 1981) (citing Ruby v. American Airlines,

Inc., 323 F.2d 248, 255 (2d Cir. 1963)).

     Judicial intervention under the RLA can be warranted under

certain circumstances, though.    Courts may be called upon to

enforce either the RLA’s provisions or the NMB’s representation

certification.   For example, Tex. & N.O.R. Co. v. Bhd. of Ry.

Clerks, 281 U.S. 548, 555 (1930) involved a wage dispute between

a railroad carrier and an employee union that had been referred

to the NMB.   The railroad carrier meanwhile had formed a company

union and sought to intimidate members of the employee union and

coerce them to withdraw from it.    The carrier recognized the
                               -10-

company union as the bargaining representative of the employees

and refused to recognize the employee union.   Id. at 556-57.   The

Supreme Court ruled that § 2, Third, which prohibits

interference, influence, or coercion by either party over the

designation of representatives by the other, was crucial to the

functioning of the RLA and was judicially enforceable.    Id. at

560 (noting that the “railroad company and its officers were

actually engaged in promoting the organization of the association

in the interest of the company and in opposition to the [employee

union]”).   In Virginian Ry. v. Sys. Fed’n No. 40, 300 U.S. 515,

549 (1937), the Court upheld an injunction restraining an

interstate rail carrier from interfering with the union

employees’ rights by fostering a company union and entering into

a contract concerning rules, rates of pay, and working conditions

with a representative other than the employees’ true

representative.   Further, in Chicago & N.W. Ry. v. United Transp.

Union, 402 U.S. 570, 593 (1971), the Court held that the

requirement of § 2, First to exert every reasonable effort to

make and maintain agreements concerning rates of pay, rules, and

working conditions imposes a judicially enforceable obligation.

The common thread throughout these cases is that “but for the

general jurisdiction of the federal courts there would be no

remedy to enforce the statutory commands which Congress had
                               -11-

written into the [RLA].   The result would have been that the

‘right’ of collective bargaining was unsupported by any legal

sanction.”   Switchmen’s Union, 320 U.S. at 300.   Courts, then,

have jurisdiction to entertain complaints that a carrier is

interfering with employees’ rights to organize and choose their

own representatives.

     To support its argument against federal jurisdiction, Delta

conflates representation issues with representation disputes.

(See Mot. to Dismiss at 1; Def.’s Mem. in Supp. of Mot. to

Dismiss at 3, 17) (“Def.’s Mem.”)).   The former is used in

Delta’s briefs as a catchall phrase for all “issues arguably

related to” or “inextricably intertwined”5 with representation.


     5
          Delta argues that “[c]ourts [lack] jurisdiction over
claims . . . which ‘are inextricably intertwined with a
representation dispute, which is within the exclusive
jurisdiction of the [NMB].’” (Def.’s Mem. at 3 n.3) (quoting
Indep. Fed’n of Flight Attendants (IFFA) v. Cooper, 141 F.3d 900,
903 (8th Cir. 1998)). IFFA involved a conflict arising from an
NMB decision. The NMB “ha[d] already determined that [a union]
did not [act] unlawful[ly] . . . [by utilizing a rival union’s
president] during [the union’s] organizing campaign.” Id. The
court therefore held that “[a]n injunction against [the union]’s
future employment of [the rival union’s president] would be the
functional equivalent of judicial review of [the NMB’s]
conclusion, which is clearly prohibited.” Id. (citing
Switchmen’s, 320 U.S. at 303).

     No NMB decision is at issue here. To the contrary, AFA and
IAM jointly requested “declaratory relief in order to prevent
premature initiation of the seniority integration process before
the NMB has resolved the matter of representation.” (Joint Opp’n
to Mot. to Dismiss at 3) (emphasis added.) Because neither AFA
nor IAM seek judicial review of any NMB decision, and because
awarding declaratory relief would not be “functional[ly]
equivalent” to judicial review of an NMB decision, Delta’s
                               -12-

See Delta Air Lines, Inc., 879 F.2d at 916.    (See also Def.’s

Mem. at 3 n.3.)   The latter is a legal term of art.   It

“involve[s] the composition of the collective bargaining unit and

the identity of that unit’s authorized representative for

collective bargaining purposes.”   United Transp. Union v. Gateway

W. Ry. Co., 78 F.3d 1208, 1213 (7th Cir. 1996) (citing Western

Airlines, 480 U.S. at 1302.   The distinction between the terms

surfaced in 1989 when Delta advanced the same jurisdictional

argument against the same party before the D.C. Circuit.    (Def.’s

Mem. at 4.) (“Indeed, AFA has previously litigated this very

jurisdictional issue with Delta in the context of an earlier

merger.”)   The court responded that “[t]o the extent Delta

suggests that every case that merely entails an issue of

representation must be brought before the NMB, . . . that

argument plainly proves too much.”    Delta Airlines, Inc., 879

F.2d at 916.

     No representation dispute lurks within the four corners of

AFA’s amended complaint or IAM’s complaint.   Neither are issues

“inextricably intertwined” with representation disputes presented

here, because the question of which representative was certified



argument fails. The IFFA court could “conceive of no remedy for
the[] claims [before it] that would not impermissibly involve the
Mediation Board's certification decision.” IFFA, 141 F.3d at
903. The remedy requested here would merely have enabled
organizing efforts preceding any certification decision to
proceed unfettered.
                                -13-

was distinct and settled.   At the time Delta filed its motions to

dismiss, AFA was Northwest flight attendants’ certified

bargaining representative, while Delta’s flight attendants were

nonunionized.   See In re: AFA, 37 NMB at 323; Manual § 19.7.

Similarly, IAM was the certified representative of various

Northwest employee crafts or classes, and Delta’s comparable

em.ployees were nonunionized.   (IAM Compl. ¶¶ 4, 11.)

     Moreover, the authority Delta cites to establish lack of

jurisdiction is plainly distinguishable.   See, e.g., Air Line

Employees Ass’n (ALEA) v. Republic Airlines, 798 F.2d 967, 968

(7th Cir. 1986) (affirming dismissal of complaint for lack of

jurisdiction where “[c]ontinuation of [a collective bargaining

agreement] in force unavoidably constitute[d] a determination of

employee representation”); ALPA v. Tex. Int’l Airlines, 656 F.2d

at 22 (affirming dismissal of complaint for lack of jurisdiction

where judicial intervention “would necessarily involve this Court

in determining, as a substantive matter, whether ALPA is the

proper representative of the New York Air pilots”); IAM v.

Northeast Airlines, Inc., 536 F.2d 975, 977 (1st Cir. 1976)

(“Where there is no real question about whether a union is the

legitimate representative of an airline’s employees, the function

of deciding the extent of the duty to bargain rests properly with

the federal courts. . . . [Here,] the merger created real doubts

about whether plaintiffs represent the majority of any Delta
                               -14-

craft or class of employees, and where there is such doubt,

federal courts leave resolution of the dispute to the [NMB].”);

IUFA v. Pan Am. World Airways, 836 F.2d 130, 131 (affirming

dismissal of complaint for lack of jurisdiction because “the

issue of whether the former Ransome employees may bargain as a

unit or are to be represented by the larger unit is a

paradigmatic representation issue subject to resolution by the

National Mediation Board”); AFA v. United Airlines, Inc., 71 F.3d

915, 918 (D.C. Cir. 1995) (“It is rather obvious that if two

airlines merge and their employees in the same jobs are

represented by different unions the federal courts lack

jurisdiction over collective bargaining claims because a

representation issue is necessarily implicated.”) (emphasis

added); Flight Eng’rs Int’l. Ass’n, PAA Chapter, AFL-CIO (FEIA)

v. Pan Am. World Airways, Inc., 896 F.2d 672, 673 (2d Cir. 1990)

(stating that dispute alleging violations of collective

bargaining agreement “implicated representation concerns within

the exclusive jurisdiction of the NMB, i.e., whether the union's

certification applied to the subsequently acquired Ransome

subsidiary”).   Unlike in the cases above, there is no “real

doubt” here about who if anyone represented the post-merger

flight attendants when these actions were filed.   See IAM v.

Northeast Airlines, Inc., 536 F.2d at 977.   Neither is there any

request for enforcement of a collective bargaining agreement
                                -15-

negotiated by a union that did not represent employees of the

acquiring carrier.    See AFA v. United, 71 F.3d at 918.

     Still, Delta argues that the plaintiffs’ claims amount to

representation disputes.   Delta maintains that in order to grant

the plaintiffs the relief they seek,

     the Court would first have to determine (a) whether the
     Delta-Northwest combination created a “single
     transportation system” for representation purposes
     under the RLA; and (b) what [the plaintiffs’] post-
     merger representation rights are and will be with
     respect to some or all of the combined group of Delta
     and Northwest flight attendants.

(Def.’s Mem. at 3.)   According to Delta, then, this case belongs

before the NMB for a single carrier determination and

certification.

     Despite Delta’s contention, neither party argues or presents

facts challenging the employees’ choices about representatives.

Delta’s own letters to Northwest executives recognized fully

Delta’s and Northwest’s different representation status.    (See

Am. Compl., Ex. A at 1 (“The purpose of this letter is to

initiate the seniority integration process . . . , in accordance

with . . . the recently enacted federal law which requires the

fair and equitable integration of seniority lists when two

airlines combine and the combining groups have different

representation status.”); see also Def.’s Mot., Exs. 23, 24.)

Since an existing certification persists until it is terminated,

or until the Board issues a new one, Manual § 19.7, no competing
                                -16-

representation claims warranting Board resolution were presented

in plaintiffs’ complaints here.    Indeed, “the Board [was] free to

make its own decision on that issue,” AFA v. United, 71 F.3d at

919, and has now done so.    On July 1, 2010, AFA filed an

application for investigation of a representation dispute with

the NMB, specifically concerning the craft or class of flight

attendants.   In re: AFA, 37 NMB at 336.    On August 17, 2010, the

Board deemed post-merger Delta and Northwest a single carrier

“for representation purposes under the RLA.”     Id.   “The

investigation will proceed to address the representation of this

craft or class.”   Id.   “The participants are reminded,” the Board

cautioned, “that under Manual Section 19.7, existing

certifications remain in effect until the Board issues a new

certification or dismissal.”    Id.6   Delta’s claim that resolving


     6
          The IAM likewise submitted an application for
investigation of a representation dispute. In November of 2010,
the NMB dismissed both unions’ applications. On November 3,
2010, the NMB announced that a slim majority of eligible voters
opposed AFA’s bid to represent all of Delta’s post-merger flight
attendants. Report of Election Results, available at
http://www.nmb.gov/electionresults/election-results_r-7254.pdf.
One day later, the NMB dismissed AFA’s case. Fiscal Year 2011
NMB Determinations, available at
http://www.nmb.gov/representation/deter2011/fy11cite.html.
Post-merger Delta’s fleet service employees, along with its stock
and stores employees, likewise participated in representation
elections. On November 18 and 22, 2010, respectively, these two
crafts or classes of employees voted “for no representative.”
Report of Election Results, available at
http://www.nmb.gov/electionresults/election-results_r-7256.pdf;
Report of Election Results, available at
http://www.nmb.gov/electionresults/election-results_r-7258.pdf.
The NMB dismissed IAM’s cases within twenty-four hours of each
                                 -17-

plaintiffs’ complaint requires a single carrier or representation

determination from this court is moot.

     What the plaintiffs allege is that Delta engaged in conduct

that violates the RLA.    For example, the plaintiffs allege that

“the committee established by Delta to represent its pre-merger

flight attendants in the seniority integration process

constitutes a company-dominated union” (AFA Am. Compl. ¶ 26), and

that Delta’s “demand that a seniority arbitration proceeding go

forward prior to a craft or class determination by the NMB . . .

is part of Delta’s ongoing campaign to . . . interfere with AFA

as the certified representative of Northwest flight

attendants[.]”   (Id. ¶ 30.)   These allegations raise the question

of whether Delta’s conduct violated the RLA’s prohibition on a

carrier interfering with employees’ rights to choose their

representatives and bargain collectively.       Thus, the plaintiffs’

claims are not representation disputes subject to the exclusive

jurisdiction of the NMB, and Delta’s motions will be denied.


                         CONCLUSION AND ORDER

     Because plaintiffs’ claims do not implicate a representation

dispute subject to the exclusive jurisdiction of the NMB, Delta’s

motions to dismiss for lack of subject matter jurisdiction will

be denied.   Accordingly, it is hereby



election.
                               -18-

     ORDERED that defendant’s motions to dismiss the plaintiffs’

complaints be, and hereby are, DENIED.

     SIGNED this 21st day of December, 2010.



                                       /s/
                              RICHARD W. ROBERTS
                              United States District Judge